Citation Nr: 0831949	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-03 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service-connection for major depressive 
disorder.


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1969 to July 1971.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Indianapolis, 
Indiana which denied the veteran's claim for entitlement to 
service connection for depression.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has attempted to provide the veteran with an examination 
in connection with his depression claim on multiple 
occasions.  Evidence of record indicates that the veteran was 
scheduled for a VA examination to determine the nature and 
etiology of his depression claim on May 18, 2005.  According 
to a Report of Contact dated May 19, 2005, the veteran 
informed the RO that he reported for a VA examination at the 
Roudebush VA Medical Center on May 18, 2005, but was told 
that it was cancelled and was instructed to contact the RO to 
see if he needed to be rescheduled.  The veteran was 
rescheduled for an examination on June 4, 2005, but failed to 
report and indicated that he would like to reschedule.  
Evidence further suggests that an examination was 
subsequently rescheduled for June 25, 2005, and that the 
veteran failed to report to that exam as well.

In a February 2007 statement of the case (SOC) the RO 
concluded that the veteran's service medical records 
evidenced complaints of nervousness during active military 
service and that a VA examination had been requested to 
assess the current status of the veteran's condition.  The RO 
then stated that evidence expected from the aforementioned 
June 2005 examination would have been material to the outcome 
of the veteran's claim, but could not be considered because 
he failed to report.  As a result, the RO advised a decision 
was made based on the treatment reports already of record.  
Finally, the RO stated, "If you are willing to report for a 
VA examination, you should let us know and this decision will 
be reconsidered."  

In his February 2007 substantive appeal, the veteran 
indicated that he was not aware that he had been rescheduled 
for the June 2005 VA examination referenced in the SOC and 
additionally expressed willingness to report.  However, there 
is no indication that a VA examination was ever administered.

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
The duty to assist a claimant includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 
79 (2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim.  According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms 
"may be" associated with the established event, is a low 
threshold. McLendon, 20 Vet. App. at 83.

In this case, evidence of record indicates that the veteran 
is currently being treated for depression.  Service medical 
records also indicate that the veteran was seen for 
complaints of "nervousness" and "depression and excessive 
worry" upon discharge from active military service.  The 
veteran's complaints are competent evidence of persistent or 
recurrent disease or disability and of a continuity of 
symptomatology since service.  In this regard, the Board 
notes that the veteran as a lay person is not competent to 
diagnose depression; however, he is competent to describe 
continued symptomatology related to reports that he made upon 
release from active duty and thereafter.

The Board finds there is insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
issue of service connection for depression.  The veteran has 
not been afforded a VA medical examination with respect to 
this claim, including a medical nexus opinion, and there is 
otherwise no competent medical opinion on this issue.  
However, the veteran's lay contentions appear sufficient to 
warrant obtaining such an examination.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Holding that under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination where, the claimant had been diagnosed to have 
tinnitus, and had proffered competent lay evidence that he 
had had continuous symptoms of the disorder [i.e., ringing in 
the ears] since his discharge).

Further, the Board notes that the veteran appears to be 
receiving ongoing for psychiatric problems through the 
Indianapolis VA Medical Center (VAMC).  The most recent 
records from that facility are dated in October 2007.  VA's 
duty to assist includes obtaining VA medical treatment 
records that are material to the issues on appeal.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (holding that a remand 
is necessary to acquire VA medical treatment records that are 
material to the issue on appeal because VA is deemed to have 
constructive knowledge of certain documents generated by VA 
agents or employees).  Thus, as this matter is being remanded 
to afford the veteran another opportunity to appear for a VA 
examination, efforts should also be made to secure the 
veteran's current VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Indianapolis 
VAMC and obtain and associate with the 
claims file all outstanding records of 
treatment pertaining to the veteran's 
depressive disorder, to include records 
beginning in October.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact must clearly 
be documented in the claims file.

2.  The AOJ should again reschedule the 
veteran for a VA examination, by an 
appropriate specialist, to determine the 
nature and etiology of the veteran's 
claimed depression.  The examiner should 
be provided the full and accurate 
relevant history of the appellant's 
disability.

The examiner should be asked to 
identify/diagnosis any current 
psychiatric disorder.  The examiner 
should also offer an opinion as to 
whether any current psychiatric disorder 
including, but not limited to, 
depression is at least as likely as not 
(50 percent or greater probability) 
related to (caused or aggravated by) an 
in-service disease or disability.  A 
complete rationale should be provided 
for any opinions given.  If the 
requested medical opinions cannot be 
given, the examiner(s) should state the 
reason why.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the claim for service connection for 
depression.  If service connection is 
not granted, an appropriate supplemental 
statement of the case should be issued.  
The veteran and his representative 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims folder is 
returned to the Board.

The purpose of this remand is to fulfill VA's duty to assist 
in further developing the veteran's claim by obtaining a VA 
medical examination and medical nexus opinion.  The veteran 
is advised that failure to cooperate by not reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

